

EXHIBIT 10.6.4


FOURTH AMENDMENT TO YARN SUPPLY AGREEMENT


This Fourth Amendment to Yarn Supply Agreement (the “Fourth Amendment”) is made
as of the 11th day of December 2015, by and between Parkdale Mills,
Incorporated, a North Carolina corporation, and Parkdale America, LLC, a North
Carolina limited liability company (collectively, “Parkdale”), and Delta
Apparel, Inc., a Georgia corporation (“Delta”).


WHEREAS, Parkdale and Delta entered into that certain Yarn Supply Agreement
dated as of January 5, 2005, with respect to the supply of yarn by Parkdale to
Delta (the “Yarn Supply Agreement”); and


WHEREAS, Parkdale and Delta entered into that First Amendment to Yarn Supply
Agreement dated as of June 26, 2009 (the "First Amendment"), which amended the
Yarn Supply Agreement in certain respects; and


WHEREAS, Parkdale and Delta entered into that Second Amendment to Yarn Supply
Agreement dated as of October 21, 2011 (the "Second Amendment"), which further
amended the Yarn Supply Agreement in certain respects; and


WHEREAS, Parkdale and Delta entered into that Third Amendment to Yarn Supply
Agreement dated as of March 11, 2013 (the "Third Amendment"), which further
amended the Yarn Supply Agreement in certain respects (the Yarn Supply
Agreement, First Amendment, Second Amendment and Third Amendment are
collectively referred to herein as the "Agreement"); and


WHEREAS, Parkdale and Delta desire to further amend the Agreement as set forth
in this Fourth Amendment;


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


1. Capitalized terms not otherwise defined in this Fourth Amendment shall have
the meanings ascribed thereto in the Agreement;


2. The Term of the Agreement is hereby extended until December 31, 2018.


3.     Section 4(f) of the Agreement is hereby amended and replaced in its
entirety by the following:

1



--------------------------------------------------------------------------------



    (f) Location of Manufacturing Operations. Parkdale agrees that upon written
request from Delta, any particular Yarn product delivered hereunder shall be (i)
manufactured at locations that it operates within the United States, or at such
other location(s) as Delta may separately specify in writing and/or (ii)
manufactured from 100% United States cotton and, as applicable, other materials
manufactured exclusively within the United States from components originating
within the United States.


4.    The following language is hereby added to the end of Section 7 of the
Agreement:


Parkdale represents and warrants that with respect to any type or category of
Yarn and/or Yarn Count(s) hereunder of which Delta and/or its Subsidiaries has
purchased at least 1,000,000 pounds from Parkdale in any twelve (12)-month
period during the term of the Agreement, Parkdale shall immediately provide to
Delta a conversion price based on Parkdale’s lowest conversion price methodology
for the production and delivery of comparable quality yarn provided on a
contractual, ongoing or other routine basis to any of Parkdale’s customers;
provided that, in determining whether Delta is receiving the lowest conversion
price methodology, Parkdale may take into account the terms, conditions and
volume of yarn supplied to Delta and Parkdale’s other customers.


5. Section 11(d) of the Agreement is hereby amended and replaced in its entirety
by the following:


(d)    If any event described in Section 11(a) partially reduces, restricts or
delays Parkdale’s ability to produce or deliver Yarn, then Parkdale shall use
its commercially reasonable efforts to commit sufficient production resources to
ensure that Delta receives a consistent supply of Yarns in the quantities that
Delta requests, in accordance with the terms of this Agreement. If any event
described in Section 11(a) partially reduces, restricts or delays Parkdale’s
ability to produce or deliver Yarn, Delta and its Subsidiaries shall be entitled
to purchase Yarn from alternative sources of supply and, if such inability to
produce or deliver Yarn persists in excess of sixty (60) days, Delta shall have
the option to terminate this Agreement by written notice to Parkdale.


6. Section 12(b) of the Agreement is hereby amended and replaced in its entirety
by the following:


(b)    Delta may terminate this Agreement forthwith upon notice to Parkdale if
either Anderson D. Warlick or Charles S. Heilig III is no longer actively
involved in the operation of Parkdale.



2



--------------------------------------------------------------------------------



7. The address for notices to be provided to Delta pursuant to Section 18 of the
Agreement is hereby amended and replaced as follows:


To Delta:


Delta Apparel, Inc.
322 South Main Street
Greenville, SC 29601
Attention: Robert W. Humphreys, CEO
Facsimile: (864) 232-5199
Telephone: (864) 232-5200


8. Effective as of January 1, 2016, Exhibit 3B of the Agreement is hereby
amended and replaced in its entirety by Exhibit 3B attached to this Fourth
Amendment.


9. Exhibit C of the Agreement is hereby amended and replaced to revise the
"Individuals Responsible for Fixation Orders/Execution" on behalf of Delta
referenced therein as follows:


Robert W. Humphreys
Deborah H. Merrill


10. Except as expressly set forth in this Fourth Amendment, all terms and
conditions of the Agreement shall remain in full force and effect. In the event
of any conflict between the terms and conditions of this Fourth Amendment and
any of the terms and conditions of the Agreement, the terms and conditions of
this Fourth Amendment shall control.     


11.    This Fourth Amendment shall be governed and controlled as to validity,
enforcement, interpretation, construction, and effect, and in all other
respects, by the laws of the State of North Carolina, without regard to
principles of conflict of law.


12.    This Fourth Amendment may be executed in multiple counterparts, each of
which shall be deemed to be an original, and all such counterparts shall
constitute but one instrument.

3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be duly
executed by their respective duly authorized officers as of the day and year
first above written.


PARKDALE MILLS, INC.                PARKDALE AMERICA, LLC


By: /s/ Anderson D. Warlick           By: /s/ Anderson D. Warlick       
Name: Anderson D. Warlick    Name: Anderson D. Warlick
Title: Chief Executive Officer    Title: Chief Executive Officer




DELTA APPAREL, INC.


By: /s/ Deborah H. Merrill
Name: Deborah H. Merrill
Title: Vice President, Chief Financial Officer & Treasurer





4



--------------------------------------------------------------------------------





Exhibit 3B
Effective January 1, 2016
Purchase Price of Yarn:


The purchase price for each pound of Yarn delivered shall be calculated in
accordance with the following formula: Purchase Price = [(A + B) ÷ C] + D


Where:       A =     Cost Price
B =     Basis, as agreed upon by the parties from time to time
C =     1.00 - applicable waste factor set forth in the table below (in decimal
format)    
D =     Applicable conversion price set forth in the table below


Waste Factors and Conversion Prices
Yarn
Cotton Waste
Poly Waste
Conversion
$ Per Pound
 
 
 
 
0800 CPRS 100% cotton
*
 
*
1600 CPRS 100% cotton
*
 
*
1800 CPRS 100% cotton
*
 
*
1800 KPRS 100% cotton
*
 
*
2000 CPRS 100% cotton
*
 
*
2000 KPRS 100% cotton
*
 
*
2000 KPRS 94% cotton / 6% organic cotton
*
 
*
2200 CPRS 100% cotton
*
 
*
2200 CPRS 94% cotton / 6% organic cotton
*
 
*
3000 CPRS 100% cotton
*
 
*
3000 KPRS 100% cotton
*
 
*
3600 CPRS 100% cotton
*
 
*
 
 
 
 
1800 KPRS 50% cotton / 50% polyester
*
*
*
1800 CPRS 50% cotton / 50% polyester
*
*
*
1800 KPRS 90% cotton / 10% black polyester
*
*
*
2000 CPRS 50% cotton / 50% polyester
*
*
*
2000 KPRS 90% cotton / 10% black polyester
*
*
*
2000 KPRS 84% cotton / 6% organic cotton / 10% black polyester
*
*
*
2200 CPRS 50% cotton / 50% polyester
*
*
*
2200 CPRS 75% cotton / 5% organic cotton / 20% black polyester
*
*
*
2200 CPRS 80% cotton / 20% black polyester
*
*
*


5



--------------------------------------------------------------------------------



2400 CPRS 50% cotton / 50% polyester
*
*
*
2400 CPRS 80% cotton / 20% black polyester
*
*
*
3000 KPRS 50% cotton / 50% polyester
*
*
*
3000 CPRS 50% cotton / 50% polyester
*
*
*
3000 CPRS 55% polyester / 10% black polyester / 35% cotton
*
*
*
3000 CPRS 60% cotton / 40% polyester
*
*
*
3000 CPRS 65% polyester / 35% cotton
*
*
*
3000 KPRS 90% cotton / 10% black polyester
*
*
*
 
 
 
 
0800 KPOE 50% cotton / 50% polyester
*
*
*
1400 KPOE 100% cotton
*
 
*
1400 KPOE 50% cotton / 40% polyester / 10% black polyester
*
*
*
1400 KPOE 50% cotton / 49% polyester / 1% black polyester
*
*
*
1400 KPOE 50% cotton / 50% polyester
*
*
*
1500 KPOE 50% cotton / 50% polyester
*
*
*
1600 KPOE 100% cotton
*
 
*
1600 KPOE 50% cotton / 40% polyester / 10% black polyester
*
*
*
1600 KPOE 50% cotton / 50% polyester
*
*
*
1600 KPOE 90% cotton / 10% black polyester
*
*
*
1800 KPOE 100% cotton
*
 
*
1800 KPOE 50% cotton / 40% polyester / 10% black polyester
*
*
*
1800 KPOE 50% cotton / 50% polyester
*
*
*
1800 KPOE 70% cotton / 30% black polyester
*
*
*
1800 KPOE 90% cotton / 10% black polyester
*
*
*
1800 KPOE 99% cotton / 1% black polyester
*
*
*
2000 KPOE 50% cotton / 50% polyester
*
*
*
2200 KPOE 100% cotton
*
 
*
2200 KPOE 90% cotton / 10% black polyester
*
*
*
2600 KPOE 100% cotton
*
 
*
2600 KPOE 50% cotton / 40% polyester / 10% black polyester
*
*
*
2600 KPOE 50% cotton / 49% polyester / 1% black polyester
*
*
*
2600 KPOE 50% cotton / 50% polyester
*
*
*
3000 KPOE 100% cotton
*
 
*
3000 KPOE 100% cotton "soft"
*
 
*
 
 
 
 
1200 KPAJ 100% polyester
 
*
*
1600 KPAJ 50% cotton / 50% polyester
*
*
*
2200 KPAJ 100% polyester
 
*
*
2700 KPAJ 50% cotton / 50% polyester
*
*
*




6



--------------------------------------------------------------------------------



* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the United States
Securities and Exchange Commission.


This Exhibit 3B shall be amended from time to time to add basis, waste factors
and conversion prices per pound for Yarn Counts required by Delta or any of its
Subsidiaries not set forth above, as agreed to by the parties in their
reasonable discretion.


The Cost Price per pound shall be adjusted over the term of this Agreement as
described on Exhibit C and shall be calculated for any given period based on the
weighted average of cotton prices fixed for that period pursuant to Exhibit C.
The Basis per pound shall be adjusted over the term of this Agreement on an
annual basis on each anniversary date of the Agreement.


Cotton Prices:
Parkdale shall purchase cotton at prices determined by Delta in accordance with
Exhibit C attached hereto.





7

